FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 3, 2022

                                            No. 04-22-00166-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-PA-01204
                           Honorable Mary Lou Alvarez, Judge Presiding

                                     Original Mandamus Proceeding1

                                               ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On April 27, 2022, relator filed a “Second Motion for Review of Further Orders and
Motion to Enforce Stay” arguing the trial court’s April 25, 2022 “Order Following Hearing
Regarding Placement,” and specifically paragraph 2.1, violated this court’s March 22 and April 7
orders. Relator requested, as relief, that this court grant the motion and, after review, void the
trial court’s April 25, 2022 order. On May 6, 2022, we ordered Respondent to show cause why
decretal paragraph 2.1 of its April 25, 2022 order is not void and of no effect because it violated
this court’s March 22 and April 7 orders. Respondent filed a response on May 18, 2022, arguing
its April 25, 2022 order did not violate this court’s March 22 and April 7 orders.

    We GRANT relator’s request to review the April 25, 2022 order. We HOLD ALL
OTHER REQUESTED RELIEF IN ABEYANCE pending further order of this court.


           It is so ORDERED on June 3, 2022.
                                                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,


1 This proceeding arises out of Cause No. 2020-PA-01204, styled In the Interest of E.R.G., A Child, pending in the
37th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.